Case: 19-40129      Document: 00515265796         Page: 1    Date Filed: 01/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-40129
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL SHELLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CR-92-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Michael Shelley appeals the procedural and substantive reasonableness
of his 10-year sentence for bank fraud under 18 U.S.C. § 1344, an offense that
is punishable by up to 30 years in prison. The Government has filed a motion
to dismiss the appeal based on his appeal waiver in the plea agreement.
       Notwithstanding Shelley’s creative argument to the contrary, the record
reflects that he understood that he was waiving the right to appeal his sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40129    Document: 00515265796     Page: 2   Date Filed: 01/09/2020


                                No. 19-40129

in the plea agreement unless the sentence exceeded the 30-year statutory
maximum or resulted from ineffective assistance of counsel. The meaning of
the waiver was clearly conveyed by the straightforward plea agreement, which
Shelley read and signed after careful review with his attorney, and by the
magistrate judge at the plea hearing. Accordingly, the waiver was knowing
and voluntary. See United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994).
      We reject Shelley’s assertion that the Government should be required to
waive its contractual right to enforce the appeal waiver, having satisfied its
own obligation to recommend a sentence at the low end of the guidelines range.
To the extent Shelley contends that we should not enforce the appeal waiver
because it unfairly prevents him from raising meritorious claims, we have
never recognized such an exception to a valid appeal waiver.
      Because the waiver was informed and voluntary, Shelley “will be held to
the bargain to which he agreed.” Id. at 293. The plain language of the waiver
applies to bar his appeal. See United States v. Bond, 414 F.3d 542, 544 (5th
Cir. 2005).   The Government’s motion is GRANTED, and the case is
DISMISSED.     Shelley’s request that we take judicial notice of a grant of
certiorari in a case relevant to the merits of his appeal is DENIED as moot.




                                       2